Exhibit 10.2
 
FORBEARANCE AGREEMENT
 
This FORBEARANCE AGREEMENT, dated as of June 11, 2009 (this “Agreement”), is
entered into by and among Applied Solar, Inc. (f/k/a Open Energy Corporation), a
Nevada corporation (the “Borrower”) and The Quercus Trust, in its capacity as
lender under the Loan and Security Agreement dated May 18, 2009 (“May 2009
LSA”), the Loan and Security Agreement dated April 29, 2008 (“April 2008 LSA”),
and holder of the Series B Convertible Note dated September 19, 2007 (the
“Series B Note”) (in such capacities, the “Lender”).
 
W I T N E S S E T H:


WHEREAS, the Borrower and the Lender are parties to the May 2009 LSA, the April
2008 LSA and the Series B Note, including all annexes, exhibits and schedules
thereto (as the same may from time to time have been amended, restated,
supplemented or otherwise modified as of the date hereof, the “Loan
Agreements”);
 
WHEREAS, the Specified Defaults (as hereinafter defined) have occurred and are
continuing as of the date hereof;
 
WHEREAS, Borrower has requested that Lender forbear from the exercise of its
rights and remedies under the Loan Agreements and other instruments and
agreements executed and delivered to the Lender in connection therewith
(collectively with the Loan Agreements, the “Loan Documents”) notwithstanding
the occurrence of one or more Specified Defaults; and
 
WHEREAS, subject to the terms and conditions hereof, Lender has agreed to
forbear from the exercise of certain of its rights under the Loan Documents;
 
NOW, THEREFORE, in consideration of the mutual covenants set forth herein and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged by all parties hereto, the parties hereto hereby agree
as follows:
 
1. Defined Terms.  Each capitalized term used herein and not otherwise defined
herein shall have the meaning attributed to such term in the applicable Loan
Agreement.  Each of the following capitalized terms shall have the meaning set
forth below:
 
(a) “Forbearance Default” means the occurrence of any Default or Event of
Default, other than the Specified Defaults.
 
(b) “Forbearance Period” means the period beginning on the date hereof and
ending on the Forbearance Termination Date.
 
(c) “Forbearance Termination Date” means the earliest to occur of (i) 5:00 p.m.
(pacific daylight time) on July 1, 2009, (ii) the date upon which a Forbearance
Default occurs, or (iii) the breach by any Borrower of any representation,
warranty, covenant, or agreement contained herein.
 
 
 
1

--------------------------------------------------------------------------------

 
 
(d) “Specified Defaults” means the following Defaults and/or Events of Default
under the Loan Agreements:
 
(i) Borrower’s breach of Section 8.2 of the Series B Note;
 
(ii) Borrower’s breach of Sections 8.1, 8.2 and 8.8 (by reason of Borrower’s
violation of the covenant in Section 7.10(vi) of the April 2008 LSA) of the
April 2008 LSA; and
 
(iii) Borrower’s breach of Section 4(a)(vi) of the Series B Note.
 
2. Representations, Warranties, Confirmations, and Agreements by Borrower with
respect to Specified Defaults and Obligations.
 
(a) The Borrower represents and warrants to Lender that (i) the Specified
Defaults have occurred and are continuing; and (ii) no Defaults or Events of
Defaults other than the Specified Defaults have occurred and are continuing as
of the date hereof or, as of the date hereof, are expected to occur prior to the
expiration of the Forbearance Period.
 
(b) The Borrower acknowledges and agrees that as of the date hereof, the
principal balances of the outstanding Obligations under the Loan Agreements
(which amount does not include interest (other than interest which has been
capitalized and added to the principal balances of the Loans), fees, expenses
and other amounts which are chargeable or otherwise reimbursable under the Loan
Agreements) are as follows:
 
Loan Agreement
Principal Balance of Outstanding Obligations
May 2009 LSA
At least $698,000
April 2008 LSA
At least $3,216,848
Series B Note
At least $20,000,000
TOTAL
At least $23,914,848



The Borrower confirms, acknowledges, and agrees that all of the Obligations,
including those set forth above, are valid and outstanding, and the Borrower
does not have any rights of offset, defenses, claims or counterclaims with
respect to any of the Obligations, and the Borrower hereby indemnifies, holds
harmless, and forever releases the Lender from any and all liens, claims,
interests and causes of action of any kind or nature that the Borrower or any
other party now has or may hereafter have against the Lender that relate to the
Loan Agreements or other Loan Documents based on facts existing on or before the
date hereof or that are related to or arise in connection with this Agreement,
other than a breach hereof by the Lender.
 
 
2

--------------------------------------------------------------------------------

 
 
(c) The Borrower confirms, acknowledges, and agrees that, with the exception of
the limited forbearance described in this Agreement that is subject to the terms
and conditions hereof, the Lender has now and will have the right to accelerate
the Obligations and exercise other rights and remedies based upon the occurrence
and continuance of any Specified Default that occurs, and that this Agreement
and the limited forbearance described herein is of substantial value to the
Borrower.
 
(d) The Borrower agrees that it shall cooperate, and that it shall direct its
advisors and counsel to cooperate, with the Lender, in all respects during the
Forbearance Period.
 
(e) The Borrower agrees that during the Forbearance Period it will pay all
interest and all other amounts due to the Lender under the Loan Agreements or
other Loan Documents in a timely manner.
 
3. Agreement to Forbear.
 
(a) During the Forbearance Period, the Lender hereby agrees to forbear from
exercising its rights and remedies against the Borrower that may exist by virtue
of the Specified Defaults under the Loan Agreements or any of the other Loan
Documents.
 
(b) Nothing in this Agreement shall be construed as a waiver of or acquiescence
to the Specified Defaults, and the Specified Defaults shall continue in
existence notwithstanding the agreement of the Lender, as set forth herein, to
forbear in the exercise of rights and remedies against the Borrower on the terms
and for the period set forth herein.  Except as expressly provided herein, the
execution and delivery of this Agreement shall not: (i) constitute an extension,
modification, or waiver of any term or aspect of the Loan Agreements or the
other Loan Documents; (ii) extend the terms of the Loan Agreements or the due
date of any of the Obligations; (iii) give rise to any obligation on the part of
the Lender to extend, amend, waive or otherwise modify any term or condition of
the Loan Agreements or any of the other Loan Documents; or (iv) give rise to any
defenses or counterclaims to the right of the Lender to compel payment of the
Obligations or to otherwise enforce their rights and remedies under the Loan
Agreements and the other Loan Documents.  During the Forbearance Period, the
Lender may exercise all rights and remedies against the Borrower that may exist
by virtue of the occurrence and continuance of any Forbearance
Default.  Following the Forbearance Period, the Obligations shall accelerate and
the Lender may exercise all other rights and remedies against the Borrower that
may exist by virtue of the occurrence and continuance of any Specified Default
or any Forbearance Default that occurs.  Except as expressly set forth in
paragraph 3(a) above, the Lender hereby expressly reserves all of its rights and
remedies under the Loan Documents and under applicable law with respect to the
Specified Defaults and otherwise.
 
 
3

--------------------------------------------------------------------------------

 
 
4. Conditions to Effectiveness.  The effectiveness of this Agreement is
expressly conditioned upon the Lender’s receipt of the following:
 
(a) a duly executed counterpart of this Agreement from Borrower; and
 
(b) an amendment fee in the amount of $10,000.00, which is intended to
compensate Lender for thecosts and expenses of Lender incurred in connection
with the preparation of this Agreement, including the costs and expenses of its
counsel.
 
5. Effect on the Loan Agreements and Loan Documents.  Except as expressly set
forth herein, all of the terms, conditions and covenants of the Loan Agreements
and the other Loan Documents shall remain unaltered and in full force and effect
and shall be binding upon the Borrower in all respects and are hereby ratified
and confirmed.
 
6. Costs and Expenses.  Without limiting any rights that exist under the Loan
Documents, except for the amendment fee set forth in Section 4(b) of this
Agreement, each party shall pay its own costs and expenses in connection with
the preparation of this Agreement.
 
7. Execution in Counterparts.  This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.  Delivery of an executed
signature page to this Agreement by facsimile transmission or otherwise
transmitted or communicated by email shall be as effective as delivery of a
manually executed counterpart of this Agreement.
 
8. Governing Law.  This Agreement shall be governed by, construed and enforced
in accordance with California law, without regard to its conflict of laws
principles.
 
9. Binding Effect.  This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.  No
Person other than the parties hereto and the Lender not a signatory hereto shall
have any rights hereunder or be entitled to rely on this Agreement, and all
third-party beneficiary rights are hereby expressly disclaimed.
 
10. Severability.  Wherever possible, each provision of this Agreement shall be
interpreted in such a manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Agreement.
 


 
[Signature Pages Follow]
 
 
 
4

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, this Agreement has been duly executed as of the date first
written above.
 
“Borrower”
 
Applied Solar, Inc., a Nevada corporation
 
 
 
By: _________________________
Name:
Its: 
 
 
 
“Lender”
 
The Quercus Trust
 
By: __________________________
Name: David Gelbaum
Its: Trustee
 


 



5